Citation Nr: 0705591	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  95-24 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	E. Earl Seals, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to November 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously before the Board in May 1999 when 
the Board remanded the issue of entitlement to service 
connection for a pulmonary disability for further 
development.  In September 2000, the Social Security 
Administration notified VA that it no longer had any 
available records regarding the veteran's disability.  In 
January 2001, the service department notified VA that there 
were no additional existing service medical records found 
after all appropriate search attempts.  The veteran was 
afforded a VA examination in association with this claim in 
October 2005.

The veteran testified at Board hearings in April 1999 and 
June 2006 before two different Veterans Law Judges.  
Consequently, the following decision is being decided by a 
panel of three Veterans Law Judges, including the two Judges 
who conducted the Board hearings.  See 38 C.F.R. § 20.707 
(2006).

At the June 2006 hearing, a motion was granted to hold the 
record open for 60 days to allow the veteran to obtain and 
submit additional medical evidence.  The 60 day period has 
expired and no new evidence has been received.

The Board notes that the veteran advanced a claim of 
entitlement to an increased rating for his service connected 
left ankle disability during the June 2006 hearing.  This 
matter is hereby referred to the RO for appropriate action.




FINDINGS OF FACT

1.  Preexisting asthma was not noted at the time of the 
veteran's entry into service, nor was any other respiratory 
disability noted at the time of the veteran's entry into 
service.

2.  The evidence clearly and unmistakably shows that the 
veteran's asthma existed prior to service.  

3.  The evidence clearly and unmistakably shows that the 
veteran's preexisting asthma did not increase in severity 
during service beyond the natural progression of the disease.     

4.  The veteran's current asthma and pulmonary disease are 
not causally related to his active duty service.

5.  The veteran has not been diagnosed with asbestosis, or 
with any other respiratory disease linked to asbestos 
exposure.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted in regard 
to the veteran's asthma.  38 U.S.C.A. § 1132 (West 2002); 
VAOPGCPREC 3-03 (July 16, 2003).

2.  Asthma and pulmonary disease were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

3.  Pulmonary disease associated with exposure to asbestos 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000 (during the course of this appeal), the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated March 2005.  Moreover, 
in the March 2005 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA, making 
timely notice impossible.  Upon review, the Board finds that 
the lack of such a pre-AOJ-decision notice did not result in 
any prejudice to the claimant in this case.  Any timing 
defect was remedied by the fact that, after the March 2005 
notice letter was sent, the claim on appeal was re-
adjudicated by the agency of original jurisdiction in 
November 2005 and a supplemental statement of the case was 
issued to the claimant.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The appellant was provided with ample time to 
benefit from the notice prior to the most recent RO 
adjudication of the case.  The VCAA notice was therefore 
effectively timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The March 2005 VCAA letter notified the appellant to submit 
any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disability.  However, there has been no timely 
notice of the types of evidence necessary to establish a 
disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
March 2005 letter notifying him to submit evidence detailing 
the nature and history of his claimed disability.  The RO 
also furnished the appellant with letters in March and April 
2006 which directly explained how VA determines disability 
ratings and effective dates.  In any event, as the Board 
finds below that service connection is not warranted for the 
claimed disability, no ratings or effective dates will be 
assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that a motion was granted 
during the June 2006 hearing to hold the record open for 60 
days to allow for submission of additional evidence the 
veteran sought to obtain, but no additional evidence was 
received during the allotted time.  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on 



June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

It is clear from the record that the veteran currently 
suffers from diagnosed asthma and chronic obstructive 
pulmonary disease.  The pertinent question in this case is 
whether the current pulmonary disease was caused or 
permanently aggravated during the veteran's time in active 
duty service.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in October 1956.  At 
the time of enlistment examination in October 1956, the 
veteran's lungs, chest, nose, sinuses and throat were 
evaluated as clinically normal.  No disabilities or 
abnormalities were noted, to include asthma or any other 
pulmonary disorder.  Thus, no asthma or pulmonary disorder 
was "noted" on entrance.  The Board also observes that the 
October 1956 entrance examination report shows that the 
veteran specifically denied ever having suffered from asthma, 
denied any family history of asthma, and reported himself to 
be in good health.

However, the Board also finds that there is clear and 
unmistakable evidence that the veteran's asthma preexisted 
service.  The available service medical records include an 
October 1959 Medical Survey Board report which noted that, 
according to the veteran's own statement, "he developed 
asthma at the age of 18 months for which he was under 
treatment continuously until enlistment in the Navy."  A 
family history check revealed that the veteran's mother, 
uncle, and sister all suffered from asthma.  The November 
1959 report shows that the veteran explained that he 
concealed this information during his October 1956 enlistment 
examination.  The veteran specifically explained that he 
withheld information regarding his own history of asthma and 
his family history with asthma because he feared the 
information would prevent him from being accepted into 
service.

The Board observes that it appears many of the veteran's 
service medical records are not available for review.  In 
accordance with a May 1999 Board remand, the RO took 
additional steps to ascertain the availability of in-service 
treatment reports concerning the veteran's asthma.  In 
January 2001, the service department notified VA that there 
were no additional existing service medical records found 
after all appropriate search attempts.  While complete 
contemporaneous service medical records would be ideal, the 
Board does note that the October 1959 Medical Survey Board 
report contains a substantial and significant summary of the 
veteran's in-service asthma experience.  The October 1959 
report's summary indicates that "[a]fter enlistment in the 
Navy in October 1956, he was frequently troubled by dyspnea, 
wheezing, and frequent upper respiratory infection for which 
he received medication on his ship." The summary also 
records that the veteran "was hospitalized on board the USS 
LOS ANGELES between 14 Oct 58 and 19 Oct 58 with the 
diagnosis Asthma Infectious ... and treated with Achromycin, 
Aminophylline and Potassium Iodide."

The summary goes on to indicate the significant fact that the 
veteran's asthma increased in severity at times during 
service, recording that "[t]he symptoms were intensified in 
Japan on several separate cruises but were present to some 
extent all of the time."  The summary notes that the 
veteran's symptoms included "prolonged nasal congestion and 
nasal discharge."

After physical examination and express consideration of the 
details of the veteran's in-service history of symptoms and 
hospitalizations, the October 1959 Medical Survey Board 
concluded that the veteran was properly diagnosed with 
asthma, perennial, allergen unknown.  Most significantly, the 
October 1959 Medical Survey Board concluded that the asthma 
existed prior to enlistment and was not aggravated "by 
conditions peculiar to Naval Service."

The October 1959 Medical Survey Board report includes a 
statement indicating that "[t]he patient has been informed 
of the findings of the Board and does not wish to submit a 
statement in rebuttal."  Of tremendous significance in this 
case is a November 1959 certificate which includes a sworn 
statement, signed by the veteran and witnessed by Naval 
officers, in which the veteran acknowledges the findings of 
the October 1959 Medical Survey Board report, expressly 
including that his asthma existed prior to service and was 
not aggravated by service.  The November 1959 certificate 
shows that the veteran voluntarily accepted these findings 
and declined the opportunity for a hearing to contest them.  
The veteran's sworn and signed acceptance of the medical 
board's findings further indicates that at the time of 
discharge he understood his asthma to be a condition that 
existed prior to his active service.  This evidence, together 
with his early statements to military medical personnel 
during the course of treatment, constitutes clear and 
unmistakable evidence that the disease existed prior to 
service.

The Board acknowledges that the veteran currently contends 
that he had no history of asthma prior to service and that he 
did not make the statements which are attributed to him in 
the Medical Survey Board documents.  However, given the 
passage of a substantial amount of time, the Board must 
accept the contemporaneous in-service documentation of the 
veteran's statements during his medical treatment as more 
reliable than his current recollections several decades 
later.  The detail of the medical history attributed to his 
in-service statements together with his signature on a sworn 
certification endorsing the fact that his asthma pre-existed 
service, constitutes clear and unmistakable evidence of his 
in-service  report of that medical history.

These records show the veteran's detailed and specific 
admission of a preservice history of asthma while being 
treated for a severe flare-up of the symptoms, including his 
own explanation of concealing his asthma history during his 
entrance examination.  In providing every consideration to 
the veteran in this claim, however, the veteran was afforded 
a VA examination in October 2005 to supplement the record 
with a competent medical opinion as to any possible 
relationship between the veteran's current asthma / chronic 
obstructive pulmonary disease and his time in service.  The 
October 2005 VA examination report reflects that the examiner 
reviewed all five volumes of the claims file and examined the 
veteran before drawing medical conclusions.  Significant 
among the examiner's conclusions is the statement that the 
veteran's asthma and pulmonary disease were "not caused by 
or the result of military service."  The examiner offers a 
medical rationale which presents an etiology for the 
pulmonary disability, involves elements of the veteran's own 
reported history, and explains how the contributing causes of 
the disability are not associated with the veteran's service.  
As this October 2005 VA examination report bases its 
conclusion on a persuasive rationale informed by claims 
folder review and inspection of the veteran, it must be 
accorded significant probative weight.

The veteran's documented admissions constitute clear and 
unmistakable evidence that his asthma preexisted service.  
Doran v. Brown, 6 Vet.App. 283, 286 (1994).  In addition, the 
record contains probative findings of medical examiners both 
from service and from the October 2005 VA examination to the 
effect that the veteran's claimed disability did not begin 
during his time in service.  These items of medical evidence 
are uncontradicted by any other competent medical evidence of 
record, and bolster a finding that the record provides clear 
and unmistakable evidence that the veteran's asthma 
preexisted service.

Turning to the question of whether the preexisting asthma was 
permanently aggravated by service, the Board notes that the 
October 1959 Medical Survey Board made a finding that the 
veteran's disability was not aggravated by service.  Although 
the record reflects that the veteran experienced an increase 
in the severity of his symptoms during his time in service, 
this does not necessarily demonstrate permanent aggravation 
of the severity of the asthma disability.  A flare-up of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-7 (1991).

The Board finds that there is clear and unmistakable evidence 
that there was no such increase in the underlying severity of 
the disability.  As already noted, trained military medical 
personnel were of the opinion that there was no aggravation 
during service, even after express consideration of the 
veteran's episodes of increased symptom severity during 
service.  The veteran himself signed a November 1959 
certificate endorsing these findings and declining to rebut 
them.

The October 1959 Medical Survey Board's findings also noted 
that "Further hospitalization is not required."  This note 
adds significance to the fact that there is no 
contemporaneous evidence indicating that the veteran sought 
or received treatment for his asthma immediately after his 
discharge or for many years following discharge.  Although 
contemporaneous medical records would be more probative than 
lay recollections, the Board notes that the veteran's own 
testimony in this case does not allege that his asthma 
manifested an aggravated severity in the years immediately 
following his separation from service.  At his June 2006 
hearing, the veteran testified that immediately upon return 
home following his separation from service he was treated for 
his asthma, but specified that "they brought me a little 
spray ... and that's all I ever had.  I didn't ... need nothing 
else."  The veteran continued to explain that, following 
separation, "it didn't get bad, my asthma [was] never bad 
for years."  Thus, the veteran describes that his asthma was 
non-severe for many years following service prior to 
manifesting signs of aggravated severity.  This suggests that 
the pre-existing disability was not permanently aggravated in 
severity by the veteran's active duty.

The medical evidence of record is devoid of a showing of any 
post-service complaints or treatment related to the veteran's 
asthma until the 1990's, with notations of the diagnosis that 
appear to date back to the 1980's.  Considering the evidence 
in the light most favorable to the veteran, the record still 
fails to show evidence of post-service asthma complaints or 
treatment for more than 20 years following discharge from 
service.  It appears that under circumstances where there is 
evidence of preservice symptomatology, the absence of 
evidence of complaint or treatment for the claimed disorder 
for many years following service may be viewed as clear and 
convincing evidence that the disorder was not aggravated by 
service.  See Maxson v. West, 12 Vet.App. 453 (1999), aff'd 
230 F.3d 1330 (Fed.Cir. 2000); see also Mense v. Derwinski, 1 
Vet.App. 354, 356 (1991) (the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim).

It is also significant that the October 2005 VA examination 
report offers the medical opinion that, with reference to the 
entire claims file, the veteran's current severe pulmonary 
pathology probably began in the 1980's and was probably due 
to causal factors unrelated to service, including tobacco use 
and obesity.  This competent medical evidence is highly 
probative due to the examiner's review of the large claims 
file, inspection and interview of the veteran, and discussion 
of a persuasive rationale.  The only evidence supporting the 
contention that the veteran's asthma and pulmonary disease 
were permanently aggravated by service comes from the 
veteran's own statements in advancing this claim.  While the 
veteran is competent to provide evidence regarding 
symptomatology, as a lay person he is not competent to 
interpret his own symptoms and history to offer diagnosis or 
etiology; the Board must rely upon the conclusions of medical 
experts regarding diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In conclusion, the Board finds that asthma clearly and 
unmistakably existed prior to the veteran entering service, 
the disability clearly and unmistakably was not permanently 
aggravated during service, and the presumption of sound 
condition on entering service has been successfully rebutted; 
the disability is found to have preexisted service.  For the 
same reasons discussed above, the Board finds that there was 
no aggravation of the preexisting disability beyond the 
natural progress of the disease.  Service connection is 
therefore not warranted.

Finally, the Board acknowledges that during the course of 
this appeal the veteran has also suggested that his pulmonary 
disease may be due to in-service exposure to asbestos.  
However, while the veteran's current pulmonary disability is 
well documented from clinical diagnostic documentation, there 
is no clear indication that the veteran has ever been 
diagnosed with asbestosis or any other disability related to 
asbestos exposure.  The record contains some reports which 
list reported asbestosis in the veteran's history, but none 
of the numerous diagnostic and treatment records concerning 
the veteran's pulmonary symptoms have made any indication of 
clinical findings of asbestosis.  Additionally, the Board 
notes that the October 2005 VA examination report reflects 
review of all five volumes of the claims folder, including 
all of the veteran's medical documents of record, and 
indicated nothing to suggest an asbestos-related pathology; 
the report does expressly list several likely contributing 
factors to the pulmonary pathology without any suggestion of 
asbestos.  In the absence of proof of a present disability, 
there can be no valid claim for that disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Accordingly, 



service connection cannot be granted in this case on the 
basis of alleged asbestos exposure.


ORDER

Entitlement to service connection for respiratory disability 
is not warranted.  The appeal is denied.




			
         WAYNE M. BRAEUER                        JOAQUIN 
AGUAYO-PERELES
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
                                                 ALAN S PEEVY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


